Citation Nr: 0433333	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-10 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy as 
secondary to service-connected bronchiectasis.

2.  Entitlement to an increased evaluation for 
bronchiectasis, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claims.  In September 
2002, the case was transferred to the RO in Nashville, 
Tennessee.

In November 2003, the veteran and his spouse appeared at the 
Nashville RO and testified before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

  
REMAND

A re-examination is necessary to determine the current 
severity of the veteran's bronchiectasis.  The report from 
the May 2002 VA examination is insufficient for rating 
purposes because it inadequately discusses findings 
associated with the criteria for rating bronchiectasis based 
on the level of pulmonary impairment, to be rated under 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2004).  See Beverly 
v. Brown, 9 Vet. App. 402 (1996).

The veteran contends that his cardiomyopathy is secondary to 
his service-connected bronchiectasis.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
The secondary service connection claim must be remanded for 
an opinion that addresses the issue of aggravation which was 
not considered on the May 2002 VA examination.

The RO should also obtain updated medical records.  The 
veteran testified that he receives regular treatment at the 
Tennessee Valley Healthcare System - Alvin C. York 
(Murfreesboro) Campus and that he was previously treated at 
the VA Clinic in Beaumont, Texas.  Transcript, pp. 6, 11, 23-
24.  Treatment records from Dr. Arimah should also be 
obtained.  Transcript, p. 7.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain any 
pertinent, outstanding records, to 
include, but not limited to, medical 
records from the Tennessee Valley 
Healthcare System - Alvin C. York 
(Murfreesboro) Campus; the VA Clinic in 
Beaumont, Texas; and treating physician 
Dr. George Arimah, in Macon, Georgia.  If 
no such records are available, that fact 
should be indicated in the claims file.

2.  After completing the above-requested 
development, schedule the veteran for an 
appropriate VA examination of his 
bronchiectasis.  The claims file must be 
made available to the examiner, and the 
examiner should indicate in his/her report 
whether or not the claims file was 
reviewed.  

Any indicated tests, should be 
accomplished.  Pulmonary function testing 
must be accomplished, to include FEV, FVC, 
and DLCO (SB) readings.

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected 
bronchiectasis.  

The examiner should specifically review 
the veteran's medical history to document 
the number of incapacitating episodes of 
infection per year requiring bed rest and 
physician treatment.  The extent of 
symptoms such as coughing, anorexia, and 
frank hemoptysis should also be addressed 
in the examination report.  

A rationale for any opinion expressed 
should be provided.  Any indications that 
the veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.

3.  Make arrangements for an appropriate 
VA physician to review the veteran's 
claims file and render an opinion 
regarding the relationship, if any, 
between the veteran's service-connected 
bronchiectasis and his cardiomyopathy.  

(The veteran need not be re-examined 
unless the reviewing physician deems an 
examination necessary.  If an examination 
is deemed necessary, all indicated testing 
should be accomplished.)

The reviewing physician should 
specifically answer whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability) that the 
veteran's cardiomyopathy was either (a) 
caused by or (b) aggravated by 
bronchiectasis.  If the physician 
concludes the the veteran's 
cardiomyopathy was aggravated by his 
bronchiectasis, he/she should provide an 
estimate of the degree of additional 
cardiac disability resulting from the 
aggravation.  

The reviewing physician should provide 
comprehensive reports including complete 
rationales for all conclusions reached.

4.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions remains 
adverse to the veteran, furnish him and 
his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




